Exhibit 10.18
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of January 20, 2008 by and between Quepasa Corporation, a Nevada corporation
(the “Company”), and Louis Bardov (“Employee”).
WHEREAS, the Company, through its Board of Directors (the “Board”), desires to
retain the services of Employee, and Employee desires to be retained by the
Company, on the terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
1. EMPLOYMENT. The Company hereby employs Employee, and Employee hereby accepts
employment, as Chief Technology Officer upon the terms of and subject to this
Agreement.
2. TERM. The term (the “Term”) of this Agreement shall commence on January 20,
2008, and shall continue until otherwise terminated in accordance with the terms
of this Agreement.
3. DUTIES. During the Term, Employee will serve in such capacity and with such
duties as shall be assigned from time to time by the Chief Executive Officer of
the Company. Employee shall diligently perform his duties as Chief Technology
Officer and shall devote the substantial portion of his business time and effort
to his employment with the Company and his duties hereunder. During the Term,
Employee shall not, directly or indirectly, alone or as a member of a
partnership, or as an officer, director, employee or agent of any other person,
firm or business organization engage in any other business activities or
pursuits requiring his personal service that materially conflict with his duties
hereunder or the diligent performance of such duties.
4. COMPENSATION.
a. BASE SALARY. During the Term, Employee shall be paid a salary of $160,000 per
year, payable in equal installments no less frequently than monthly (“Base
Salary”). The Base Salary shall be reviewed at least annually by the Board of
Directors or any Committee of the Board delegated the authority to review
executive compensation.
b. OPTION AND BONUS. In addition to Base Salary, Employee is awarded as of the
date hereof an option to purchase 500,000 shares, with a per-share exercise
price equal to $2.49 of a share of the Company’s common stock as of the date
hereof, and subject to the conditions contained in a separate stock option
agreement between Employee and the Company, and the Company’s 2006 Stock
Incentive Plan (the “Stock Incentive Plan”). This option shall vest as to
one-third of the shares on the first anniversary of the date hereof, and
one-third over the next 2 anniversary dates over the succeeding two years. In
addition, Employee shall participate in the management bonus program established
by the Company (the “Management Bonus Program”) with an initial annual targeted
bonus equal to $100,000 to be paid in cash based on achieving goals to be
determined.

 

 



--------------------------------------------------------------------------------



 



c. INSURANCE. During the Term, Employee shall be entitled to participate in all
health, life, disability and other insurance programs, if any, that the Company
may offer to other key executive employees of the Company.
d. PAID TIME OFF. Employee shall be entitled to three (3) weeks’ paid time off
(in addition to holidays) in each calendar year during the Term; provided, that
Employee may take only two (2) weeks’ paid time off within any calendar month.
Except with respect to paid time off unused as the result of a request by the
Company to postpone scheduled paid time off, any unused paid time off from one
calendar year shall not carryover to any subsequent calendar year.
e. EXPENSE REIMBURSEMENT. Employee shall, upon submission of appropriate
supporting documentation, be entitled to reimbursement of reasonable
out-of-pocket expenses incurred in the performance of his duties hereunder in
accordance with policies established by the Company. Such expenses shall
include, without limitation, reasonable entertainment expenses, gasoline and
toll expenses and cellular phone use charges, if such charges are directly
related to the business of the Company.
5. GROUNDS FOR TERMINATION. The Board of Directors of the Company may terminate
this Agreement for Cause. As used herein, “Cause” shall mean any of the
following: (i) an act of willful misconduct or gross negligence by Employee in
the performance of his material duties or obligations to the Company; provided,
that if such act is capable of cure, Employee shall be given written notice and
such act shall not be deemed a basis for Cause if cured within sixty (60) days
after written notice is received by Employee specifying the alleged failure in
reasonable detail (and during such sixty (60) day period, Employee shall
continue to be employed by the Company at full pay); (ii) conviction of Employee
of a felony involving moral turpitude; or (iii) a material act of dishonesty or
breach of trust on the part of Employee resulting or intended to result directly
or indirectly in personal gain or enrichment at the expense of the Company.
6. TERMINATION BY EMPLOYEE. Employee may terminate this Agreement for Good
Reason. As used herein, “Good Reason” means:
a. The Company materially breaches the provisions of this Agreement (except
those set forth in Paragraph 4(a) of this Agreement) and Employee provides at
least fifteen (15) days’ prior written notice to the Company of the existence of
such breach and his intention to terminate this Agreement (no such termination
shall be effective if such breach is cured during such period); or
b. The Company fails to comply with the provisions of Paragraph 4(a) herein or
to pay any amounts due under the Management Bonus Program pursuant to Paragraph
4(b) herein for an uninterrupted ten (10) day period;

 

-2-



--------------------------------------------------------------------------------



 



c. The Company requires Employee to work in a non-supervisory or non-management
position;
d. The Company decreases Employee’s compensation (Base Salary or percentage of
bonus opportunity);
e. The Company materially reduces Employee’s welfare benefits, including,
without limitation, paid vacation, paid sick time, paid legal and float
holidays, medical, dental and cancer insurance, hospital indemnity, Flexible
Spending, Short- and Long-term Disability insurance, Basic Group Term Life/AD&D
insurance, Supplemental Life/AD&D insurance, Spouse Life/Spouse AD&D insurance,
Dependent Life insurance, Vision Plan, 401(k) plan, Employee Assistance Program,
or education reimbursement program (collectively, the “Benefits”); provided,
however, that any change in the Benefits that is made by the Company and that
applies to its employees generally shall not be considered “Good Reason;”.
7. PAYMENTS AND OTHER PROVISIONS UPON TERMINATION.
a. TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. In the event Employee’s
employment with the Company (including its subsidiaries) is terminated by the
Company for Cause or by Employee without Good Reason, then, on or before
Employee’s last day of employment with the Company, the provisions of this
Paragraph 7(a) shall apply.
(i) Accrued Obligations. The Company shall pay in a lump sum to Employee at the
time of Employee’s termination the amount of compensation payable to Employee
for services rendered to the Company, as well as compensation for unused
vacation time and earned bonus that is accrued but unpaid. Any and all other
rights granted to Employee under this Agreement shall terminate as of the date
of such termination.
(ii) Non-competition; Non-solicitation. The provisions of Paragraphs 13 and 14
shall, at the option of the Company in its sole discretion, continue to apply
with respect to Employee for a period of up to six (6) months following the date
of such termination, so long as the Company: (A) provides a written notice to
Employee within five (5) business days after Employee’s termination that the
Company wishes to exercise its right to require the Employee to comply with
Paragraphs 13 and 14 hereof; and (B) the Company thereafter pays to Employee in
periodic installments, without interest, in accordance with the regular salary
payment practices of the Company an amount equal to (1) the amount of Employee’s
Base Salary and target bonus as in effect immediately prior to Employee’s date
of termination, multiplied by (2) the number of months that the Company is
requiring the non-competition and non-solicitation covenants to remain in place,
divided by (3) 12. The first such installment of Base Salary and target bonus
shall be paid on or before the delivery of the notice described in the prior
sentence of this Paragraph 7(a)(ii). Paragraphs 13 and 14 of this Agreement
shall no longer apply to Employee if the Company fails to pay the amounts
required under this Section 7(a)(ii) for an uninterrupted ten (10) day period
and such failure is not cured within five (5) days after written notice of such
failure is delivered to the Company.

 

-3-



--------------------------------------------------------------------------------



 



b. TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. In the event Employee’s
employment with the Company (including its subsidiaries) is terminated by the
Company for any reason other than for Cause, other than as a consequence of
Employee’s death, Disability (as defined below) or normal retirement under the
Company’s retirement plans and practices, or by Employee for Good Reason, the
provisions of this Paragraph 7(b) shall apply. In addition to the amounts stated
below, Employee shall be paid any other amounts by the Company which are due and
payable to him but which remain unpaid as of the date of such termination.
(i) Salary, Performance Award, and Bonus Payments. On or before Employee’s last
day of employment with the Company, the Company shall pay in a lump sum to
Employee, as compensation for services rendered to the Company, a cash amount
equal to six (6) months of Employee’s Base Salary as in effect immediately prior
to his date of termination.
(ii) Vesting of Options and Rights. Notwithstanding the vesting period set forth
in the Stock Incentive Plan and any related stock option agreements between the
Company and Employee for stock options granted Employee by the Company, all
stock options shall be vested and immediately exercisable upon termination of
Employee’s employment by the Company without Cause, by Employee for Good Reason,
or by reason of death or Disability. In addition, Employee will have the right
to exercise all such options for a period of three (3) months following such
termination.
(iii) Benefit Plan Coverage. The Company shall maintain in full force and effect
for Employee and his dependents, for twelve (12) months after the date of
termination, all life, health, accident, and disability benefit plans and other
similar employee benefit plans, programs and arrangements in which Employee or
his dependents were entitled to participate immediately prior to the date of
termination, in such amounts as were in effect immediately prior to the date of
termination, provided that such continued participation is possible under the
general terms and provisions of such benefit plans, programs and arrangements.
In the event that participation in any benefit plan, program or arrangement
described above is barred, or any such benefit plan, program or arrangement is
discontinued or the benefits there under materially reduced, the Company shall
arrange to provide Employee and his dependents, for six (6) months after the
date of termination, with benefits substantially similar to those that they were
entitled to receive under such benefit plans, programs and arrangements
immediately prior to the date of termination. Notwithstanding any time period
for continued benefits stated in this Paragraph 7(b)(iii), all benefits in this
Paragraph 7(b)(iii) will terminate on the date that Employee becomes an employee
of another employer and eligible to participate in the employee benefit plans of
such other employer. To the extent that Employee was required to contribute
amounts for the benefits described in this Paragraph 7(b)(iii) prior to his
termination, he shall continue to contribute such amounts for such time as these
benefits continue in effect after termination.
(iv) Other Compensation. Any awards previously made to Employee under any of the
Company’s compensation plans or programs and not previously paid shall
immediately vest on the date of his termination and shall be paid on that date
and included as compensation in the year paid.

 

-4-



--------------------------------------------------------------------------------



 



(v) Savings and Other Plans. Except as otherwise provided herein or under the
terms of the applicable plans relating to termination of employment, Employee’s
active participation in any savings, retirement, profit sharing or supplemental
employee retirement plans or any deferred compensation or similar plan of the
Company or any of its subsidiaries shall continue only through the last day of
his employment. All other provisions, including any distribution and/or vested
rights under such plans, shall be governed by the terms of those plans.
(vi) Non-competition; Non-solicitation. The provisions of Paragraphs 13 and 14
shall apply to Employee for six (6) months following the date of termination.
Paragraphs 13 and 14 of this Agreement shall no longer apply to Employee if the
Company fails to pay the amounts required under the provisions of
Paragraph 7(b)(i) for an uninterrupted ten (10) day period and such failure is
not cured within five (5) days after written notice of such failure is delivered
to the Company.
c. The provisions of this Paragraph 7 shall apply if Employee’s employment is
terminated prior to or more than one (1) year after the occurrence of a Change
of Control (as defined below). Upon the occurrence of any Change of Control,
until the first anniversary of such Change of Control, the provisions of
Paragraph 8 shall apply in place of this Paragraph 7; provided, however, that in
the event that Employee’s employment is terminated by Employee after a Change of
Control without Good Reason, then the provisions of Paragraph 8 shall not apply
and the provisions of Paragraph 7(a) shall instead apply.
8. PAYMENT AND OTHER PROVISIONS AFTER CHANGE OF CONTROL.
a. SALARY, PERFORMANCE AWARD, AND BONUS PAYMENTS. In the event Employee’s
employment with the Company is terminated within one (1) year following the
occurrence of a Change of Control (other than as a consequence of his death or
Disability (as defined below), or of his normal retirement under the Company’s
retirement plans and practices) either (i) by the Company for any reason other
than Cause or (ii) by Employee for Good Reason, Employee shall be entitled to
receive from the Company, the following:
(i) Base Salary. An amount equal to six (6) months of Employee’s Base Salary as
in effect at the date of termination shall be paid on the date of termination;
(ii) Other Benefits. All benefits under Paragraphs 7(b)(ii), 7(b)(iii),
7(b)(iv), and 7(b)(v) shall be extended to Employee as described in such
Paragraphs; provided, however, that all stock options held by Employee as of the
date of a Change in Control shall be immediately exercisable in full, regardless
of whether Employee is terminated following such Change in Control. In the event
that Employee is terminated following a Change in Control, all stock options
held by Employee which are vested as of the date of such termination shall
remain exercisable for a period of two (2) years following such termination.

 

-5-



--------------------------------------------------------------------------------



 



b. NON-COMPETITION/NON-SOLICITATION PERIOD. In the event of a termination under
the circumstances described in Paragraph 8(a), the provisions of Paragraphs 13
and 14 shall be without force and effect and shall not apply to Employee.
c. GROSS-UP PAYMENT. In the event that any amount payable to Employee pursuant
to this Agreement (collectively, the “Payments”) is determined to constitute a
“parachute payment” (within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”)), and that any Payments result in the
imposition on Employee of an excise tax under Section 4999 of the Code or any
successor statute or regulation (an “Excise Tax”), the Company shall pay to
Employee an additional amount (a “Gross-Up Payment”) such that the net amount
retained by Employee with respect to the Payments, after deduction of any Excise
Tax on the Payments and any Federal, state and local income tax and Excise Tax
on the Gross-Up Payment (and any interest and penalties thereon), but before
deduction for any Federal, state or local income or employment tax withholding
on such Payments, shall be equal to the amount of the Payments. The Gross-Up
Payment shall be paid to Employee within five (5) days of a determination that
such Excise Tax is due, but in no event later than the end of Employee’s taxable
year following Employee’s taxable year in which such Excise Tax owed by Employee
that is subject to Gross-Up Payment is remitted to the applicable taxing
authority.
d. For purposes of this Agreement, the term “Change of Control” shall mean:
(i) The acquisition, other than from the Company, by any Person (within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
then outstanding shares of capital stock of the Company (the “Outstanding
Capital Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided, however, that any acquisition by
(x) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, (y) any Person that is eligible, pursuant to Rule 13d-1(b) under
the Exchange Act, to file a statement on Schedule 13G with respect to its
beneficial ownership of Voting Securities, whether or not such Person has filed
a statement on Schedule 13G, unless such Person has filed a statement on
Schedule 13D with respect to beneficial ownership of 30% or more of the Voting
Securities, or (z) any corporation with respect to which, following such
acquisition, more than 60% of either the then outstanding shares of common stock
of such corporation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Capital Stock and Voting Securities, as applicable,
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the Outstanding
Capital Stock and Voting Securities, as the case may be, shall not constitute a
Change of Control;

 

-6-



--------------------------------------------------------------------------------



 



(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such term is used in Rule 14a-11 of Regulation 14A, or any successor section,
promulgated under the Exchange Act);
(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60% of
either the then outstanding shares of common stock or the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
Business Combination; or
(iv) A complete liquidation or dissolution of the Company, or a sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of either the then outstanding shares of common stock or the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Capital Stock or Voting Securities, as
applicable, immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Capital Stock and Voting
Securities, as the case may be, immediately prior to such sale or disposition.
9. TERMINATION BY REASON OF DEATH. If Employee shall die while employed by the
Company, both prior to termination of employment and during the Term of this
Agreement, except as otherwise provided herein, all of Employee’s rights under
this Agreement shall terminate following the payment of such amounts of Base
Salary that have accrued but remain unpaid, the payment of a pro rata portion of
his target bonus amount under the Management Bonus Program through the month in
which his death occurs, plus three (3) additional months of such salary and
bonus payments. All benefits under Paragraphs 7(b)(ii), 7(b)(iv) and 7(b)(v)
herein shall be extended to Employee’s estate as described in such Paragraphs.
In addition, Employee’s eligible dependents shall receive continued benefit plan
coverage under Paragraph 7(b)(iii) for three (3) months from the date of
Employee’s death.
10. TERMINATION BY DISABILITY. Employee’s employment hereunder may be terminated
by the Company for Disability. In such event, except as otherwise provided
herein, all of Employee’s rights under this Agreement shall terminate with the
payment of such amounts of Base Salary that have accrued but remain unpaid as of
thirtieth (30th) day after such notice is given. All benefits under Paragraphs
7(b)(ii), 7(b)(iii), 7(b)(iv) and 7(b)(v) shall be extended to Employee as
described in such Paragraphs. In addition, Paragraphs 13 and 14 shall continue
to apply to Employee for a period of one (1) year from the date of such
termination.

 

-7-



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “Disability” means, as a result of Employee’s
incapacity due to physical or mental illness:
a. Employee shall have been absent from his duties as an officer of the Company
on a substantially full-time basis for six (6) consecutive months; and
b. Within thirty (30) days after the Company notifies Employee in writing that
it intends to replace him, Employee shall not have returned to the performance
of his duties as an officer of the Company on a full-time basis.
11. RETIREMENT. If during the Term or any extension thereof, the Company adopts
a retirement plan with respect to executive officers of the Company, Employee
shall have the right to participate in such policy and the provisions of such
policy shall supersede the provisions of the preceding sentence.
12. INDEMNIFICATION. If litigation shall be brought, in the event of breach or
to enforce or interpret any provision contained herein, the non-prevailing party
shall indemnify the prevailing party for reasonable attorney’s fees (including
those for negotiations, trial and appeals) and disbursements incurred by the
prevailing party in such litigation, and hereby agrees to pay prejudgment
interest on any money judgment obtained by the prevailing party calculated at
the generally prevailing NationsBank of Florida, N.A. base rate of interest
charged to its commercial customers in effect from time to time from the date
that payment(s) to him should have been made under this Agreement.
13. NON-COMPETITION.
a. At all times during the Term, and for such additional periods as may
otherwise be set forth in this Agreement in reference to this Paragraph 13,
Employee shall not, directly or indirectly, engage in any business, enterprise
or employment, whether as owner, operator, shareholder, director, partner,
creditor, consultant, agent or any capacity whatsoever that manufactures
products designed to compete directly with products of the Company or markets
such products anywhere in the world where the Company (i) is engaged in business
or (ii) has evidenced an intention of engaging in business. Employee
acknowledges that he has read the foregoing and agrees that the nature of the
geographical restrictions is reasonable given the international nature of the
Company’s business. In the event that these geographical or temporal
restrictions are judicially determined to be unreasonable, the parties agree
that these restrictions shall be judicially reformed to the maximum restrictions
which are reasonable.
b. Notwithstanding the provisions of the preceding Paragraph 13(a), Employee may
accept employment with a company that would be deemed to be a competitor of the
Company as described in the previous sentence (a “Competitor”), so long as
(i) the Competitor has had annual revenues of at least $1 billion in each of the
prior two (2) fiscal years, (ii) the Competitor’s revenues for products and
maintenance in direct competition with the Company do not exceed 50% of its
total revenues, and (iii) Employee’s responsibilities are solely for divisions
or subsidiaries of the Competitor that do not compete with the Company.

 

-8-



--------------------------------------------------------------------------------



 



14. NON-SOLICITATION OF EMPLOYEES AND CUSTOMERS. At all times during the Term,
or for such additional periods as may otherwise be set forth in this Agreement
in reference to this Paragraph 14, Employee shall not, directly or indirectly,
for himself or for any other person, firm, corporation, partnership, association
or other entity, (i) attempt to employ, employ or enter into any contractual
arrangement with any employee or former employee of the Company, its affiliates,
subsidiaries or predecessors in interest, unless such employee or former
employee has not been employed by the Company, its affiliates, subsidiaries or
predecessors in interest during the twelve (12) months prior to Employee’s
attempt to employ him, or (ii) call on or solicit any of the actual or targeted
prospective customers of the Company or its affiliates, subsidiaries or
predecessors in interest with respect to any matters related to or competitive
with the business of the Company.
15. CONFIDENTIALITY.
a. NONDISCLOSURE. Employee acknowledges and agrees that the Confidential
Information (as defined below) is a valuable, special and unique asset of the
Company’s business. Accordingly, except in connection with the performance of
his duties hereunder, Employee shall not at any time during or subsequent to the
term of his employment hereunder disclose, directly or indirectly, to any
person, firm, corporation, partnership, association or other entity any
proprietary or confidential information relating to the Company or any
information concerning the Company’s financial condition or prospects, the
Company’s customers, the design, development, manufacture, marketing or sale of
the Company’s products or the Company’s methods of operating its business
(collectively, the “Confidential Information”). The Confidential Information
shall not include information which, at the time of disclosure, is known or
available to the general public by publication or otherwise through no act or
failure to act on the part of Employee.
b. RETURN OF CONFIDENTIAL INFORMATION. Upon termination of Employee’s employment
for any reason, or at any time at the request of the Company, Employee shall
promptly return all Confidential Information in the possession or under the
control of Employee to the Company and shall not retain any copies or other
reproductions or extracts thereof. Employee shall at any time at the request of
the Company destroy or have destroyed all memoranda, notes, reports, and
documents, whether in “hard copy” form or as stored on magnetic or other media,
and all copies and other reproductions and extracts thereof, prepared by
Employee and shall provide the Company with a certificate that the foregoing
materials have in fact been returned or destroyed.
c. BOOKS AND RECORDS. All books, records and accounts whether prepared by
Employee or otherwise coming into Employee’s possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company upon
termination of Employee’s employment hereunder or upon the Company’s request at
any time.
16. INJUNCTION/SPECIFIC PERFORMANCE SETOFF. Employee acknowledges that a breach
of any of the provisions of Paragraphs 13, 14 or 15 hereof would result in
immediate and irreparable injury to the Company which cannot be adequately or
reasonably compensated at law. Therefore, Employee agrees that the Company shall
be entitled, if any such breach shall occur or be threatened or attempted, to a
decree of specific performance and to a temporary and permanent injunction,
without the posting of a bond, enjoining and restraining such breach by Employee
or his agents, either directly or indirectly, and that such right to injunction
shall be cumulative to whatever other remedies for actual damages to which the
Company is entitled. Employee further agrees that the Company may set off
against or recoup from any amounts due under this Agreement to the extent of any
losses incurred by the Company as a result of any breach by Employee of the
provisions of Paragraphs 13, 14 or 15 hereof.

 

-9-



--------------------------------------------------------------------------------



 



17. Any provision in this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
18. SUCCESSORS. This Agreement shall be binding upon Employee and inure to his
and his estate’s benefit, and shall be binding upon and inure to the benefit of
the Company and any permitted successor of the Company. Neither this Agreement
nor any rights arising hereunder may be assigned or pledged by Employee or
anyone claiming through Employee, or by the Company, except to any corporation
which is the successor in interest to the Company by reason of a merger,
consolidation or sale of substantially all of the assets of the Company. The
foregoing sentence shall not be deemed to have any effect upon the rights of
Employee upon a Change of Control.
19. CONTROLLING LAW. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Florida.
20. NOTICES. Any notice required or permitted to be given hereunder shall be
written and sent by registered or certified mail, telecommunicated or hand
delivered at the address set forth herein or to any other address of which
notice is given:

         
 
  To the Company:   Quepasa Corporation
 
      7550 E. Redfield Rd.
 
      Scottsdale, AZ 85260
 
      Attention: John Abbott
 
       
 
  To Employee:   Louis Bardov
 
      5820 Bassinghall Ln.
 
      Plano, TX 75093

21. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto on the subject matter hereof and may not be modified without
the written agreement of both parties hereto.
22. WAIVER. A waiver by any party of any of the terms and conditions hereof
shall not be construed as a general waiver by such party.
23. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall constitute a single
agreement.

 

-10-



--------------------------------------------------------------------------------



 



24. INTERPRETATION. In the event of a conflict between the provisions of this
Agreement and any other agreement or document defining rights and duties of
Employee or the Company upon Employee’s termination, the rights and duties set
forth in this Agreement shall control.
25. CERTAIN LIMITATIONS ON REMEDIES. Paragraph 7(b) provides that certain
payments and other benefits shall be received by Employee upon the termination
of Employee by the Company other than for Cause and states that these same
provisions shall apply if Employee terminates his employment for Good Reason. It
is the intention of this Agreement that if the Company terminates Employee other
than for Cause (and other than as a consequence of Employee’s death, Disability
or normal retirement) or if Employee terminates his employment with Good Reason,
then the payments and other benefits set forth in Paragraph 7(b) shall
constitute the sole and exclusive remedies of Employee.
26. SURVIVAL. Notwithstanding the provisions of Paragraph 2, the provisions of
Paragraphs 13, 14, and 15 shall survive the expiration or early termination of
this Agreement.
27. CERTAIN FEES. The Company shall promptly reimburse Employee for reasonable
legal fees and other expenses incurred by him in connection with the preparation
and execution of this Agreement. In the event of any dispute under this
Agreement as to which Employee is the prevailing party, the Company shall
promptly reimburse Employee for reasonable legal fees and other expenses
incurred by him in connection with such dispute.

 

-11-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Employment Agreement has been executed by the parties
as of the date first above written.

     
 
  COMPANY:
 
   
 
  Quepasa CORPORATION
 
   
 
   
 
  By:
 
  Title:
 
   
 
  EMPLOYEE:
 
   
 
   
 
  Louis Bardov

 

-12-